     Case 2:19-cv-02628-JAM-CKD Document 20 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CECIL JEROME HATCHETT,                          No. 2:19-cv-2628 JAM CKD P
12                       Petitioner,
13            v.                                         ORDER
14       KEN CLARK,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 7, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations. 1

24
     1
       The magistrate judge found the court does not have jurisdiction over petitioner’s petition for
25   writ of habeas corpus concerning his Sacramento County conviction for indecent exposure
26   because he has served his sentence with respect to that conviction. In his objections, petitioner
     now seems to suggest he has not yet been sentenced as to that offense and will be when his
27   current term ends. If this is the case, the court still does not have jurisdiction as there is no state
     court judgment with respect to the indecent exposure offense. See 28 U.S.C. § 2254(a) (court has
28   authority under § 2254 to grant writ of habeas corpus as to a “judgment” of a state court).
                                                          1
     Case 2:19-cv-02628-JAM-CKD Document 20 Filed 06/02/20 Page 2 of 2

 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. The findings and recommendations filed May 7, 2020, are adopted in full;
 7           2. Petitioner’s second amended petition for writ of habeas corpus (ECF No. 16) is
 8   summarily dismissed; and
 9           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
10   2253.
11
     DATED: June 1, 2020
12
                                                   /s/ John A. Mendez____________               _____
13

14                                                 UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
